This appeal is from a decree for the defendants in a suit to foreclose the lien of a tax deed wherein the claimants of the land were made parties defendant. Upon bill, answer and testimony taken by an examiner the court decreed:
"That the equities of said cause are with the defendants and that the defendants have paid the taxes on the property described in the bill of complaint for the years covered by the tax certificates, upon which certificates the tax deed is based."
The tax deed was issued on a tax sale certificate for unpaid taxes for the year 1917.
There are averments in the answer respecting a double assessment of the land and the payment of taxes thereon; and there is some testimony to support the finding of the chancellor; but the evidence as shown by the transcript is so unclear and indefinite that justice would be best served *Page 230 
by a reversal of the decree and a remand of the cause for appropriate proceedings.
It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.